No. 99-10762
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10762
                           Summary Calendar



ROY LEE SMITH,

                                            Plaintiff-Appellant,

versus

VANESSA R. SMITH;
JEROME THOMAS,

                                            Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:97-CV-2410-G
                         --------------------
                            March 24, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Roy Lee Smith appeals the district court’s grant of the

appellees’ motion for summary judgment in this 42 U.S.C. § 1983

case.    He argues that the district court erred in granting their

motion.    The district court did not so err.   The appellees’

summary judgment evidence showed that they exercised reasonable

professional judgment in obtaining the warrant for appellant

Smith’s arrest, and Smith’s summary judgment evidence was

insufficient to rebut this showing.     See Little v. Liquid Air


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10762
                                 -2-

Corp., Inc., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc); Malley

v. Briggs, 475 U.S. 335, 345-46 (1986).    The appellees’ summary

judgment evidence also showed that they did not act with malice

in initiating the investigation of appellant Smith, and Smith

likewise did not rebut this showing.    See Kerr v. Lyford, 171
F.3d 330, 340 (5th Cir. 1999).    The district court thus did not

err in granting summary judgment to the appellees on appellant

Smith’s federal law claims.

       The district court also did not err in granting summary

judgment to the appellees on appellant Smith’s state law claims,

as he was arrested pursuant to a valid warrant and the appellees

did not act with malice in initiating the investigation against

him.    See Cantu v. Botello, 910 S.W.2d 65, 66 (Tex. App. 1995);

Thrift v. Hubbard, 974 S.W.2d 70, 77 (Tex. App. 1998).    Finally,

the district court did not abuse its discretion when handling

appellant Smith’s Rule 56 motion for continuance and request for

discovery, as Smith failed to show how additional discovery would

create a genuine issue of material fact.    See Richardson v.

Henry, 902 F.2d 414, 417 (5th Cir. 1990); International

Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1266 (5th Cir.

1991).    Accordingly, the judgment of the district court is

AFFIRMED.